Citation Nr: 1220713	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate or based on the need for regular aid and attendance, to include the propriety of the reduction in special monthly compensation from the housebound rate to the "K" rate for loss of use of a creative organ, effective September 1, 2008.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956, and from November 1961 to November 1969.  He is the recipient of, among several decorations, the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Detroit, Michigan that reduced the Veteran's SMC from the housebound rate to the "k" rate (for loss of use of a creative organ) and that denied entitlement to SMC based on the need for regular aid and attendance.

In February 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further development.

The Board notes that in May 2010, the Veteran submitted a written request to cancel his Travel Board hearing scheduled on May 27, 2010.  Based thereon, the Veteran's request for a Board hearing is considered withdrawn, and this matter is ready for decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rated disabling as follows: shell fragment wounds of the left forearm and thumb, 30 percent, shell fragment wound of the right foot, 30 percent, healed fracture of the left fifth metatarsal with ankylosis of the metatarso-phalangeal joint, 20 percent, diabetes mellitus, 20 percent, prostate cancer, 100 percent from June 9, 2005, and 20 percent disabling from September 1, 2008, shell fragment wound of the right ankle, 10 percent, shell fragment wound of the left thigh, 10 percent, shell fragment wound of the right thigh, 10 percent, scar of the right cheek, moderately disfiguring, including forehead, 10 percent, peripheral neuropathy of the lower left extremity associated with diabetes mellitus, 10 percent, peripheral neuropathy of the lower right extremity associated with diabetes mellitus, 10 percent, erectile dysfunction associated with prostate cancer, noncompensable; total disability based on individual unemployability (TDIU), effective June 29, 2004.

2.  The record indicates that the Veteran is so helpless due to his service-connected disabilities that he is in need of the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for the assignment of special monthly compensation based on the need for aid and attendance are met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352, 4.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran appeals the reduction of his SMC from the housebound rate to the "k" rate (for loss of use of a creative organ), and he also specifically claims entitlement to SMC based on the need for regular aid and attendance.  See Physician's Report for Housebound or Aid and Attendance Benefits, August 2008.

Special monthly compensation is generally provided for a veteran who, as a result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).  The factors for determining the need for regular aid and attendance are set forth in 38 C.F.R. § 3.352(a), which include (it is not required that all of the enumerated factors are found to exist): inability to dress or undress, inability to keep oneself clean and presentable, frequent need of aid to adjust a prosthetic device, inability to feed oneself due to loss of coordination of upper extremities or extreme weakness, inability to attend the wants of nature, or physical or mental incapacity that requires care or assistance on a regular basis to protect from the hazards or dangers of the daily environment.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation at the lower "housebound rate" is generally provided for a veteran who is not in need of regular aid and attendance but who has a single permanent disability rated 100 percent disabling and either (a) has additional service-connected disability or disabilities independently rated at 60 percent, or 
(b) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2010); see also VAOPGCPREC 66-91 (Aug. 15, 1991) (combining disabilities for 60 percent rating).  A Veteran will be determined to be permanently housebound when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

By way of background, an April 2007 rating decision proposed to reduce the disability rating assigned to the Veteran's service-connected prostate cancer from 100 percent to 20 percent, and to reduce the Veteran's SMC from the housebound rate to the "k" rate (for loss of use of a creative organ) because the Veteran would no longer have a single disability rated as 100 percent disabling.  The Veteran did not request a hearing or present any evidence within 60 days, and a June 2008 rating decision reduced the Veteran's ratings accordingly.  See 38 C.F.R. § 3.105(e) (2011).  The Veteran filed a notice of disagreement with the decision to reduce his SMC rating from the housebound rate to the "k" rate.  In August 2008, he also submitted an undated Physician's Report for Housebound or Aid and Attendance Benefits, and a January 2009 rating decision denied the Veteran's claim for SMC at the housebound rate or based on the need for regular aid and attendance.

In any event, regardless of the RO's determination as to a reduction in his SMC from the housebound rate, for the reasons explained below, the Board finds that the evidence is at least in equipoise on the question of whether SMC is warranted under 38 U.S.C.A. § 1114(l) based on the need for regular aid and attendance.

Pursuant to the Board's February 2011 remand, the Veteran was provided with a VA aid and attendance examination in September 2011.  The examiner noted that the Veteran had been living with his wife for the last 25 years, that he had been using a wheelchair for the last three years, as well as a cane and walker for the last four to five years, that his bedroom was on the ground floor of the house, and that he showers using a shower seat.  He reported that his wife helped him around the house.  The examiner noted that the Veteran was not permanently bedridden.  The examiner noted that the Veteran said that he knows how to protect himself from the hazards and dangers of his daily environment, but that he requires some help during an emergency as he cannot act fast enough in the circumstances.  He reported urinary incontinence and using one diaper in the daytime and one at nighttime.  He reported that he could do most of his simple daily activities, including dress and undress, except that he cannot manage the buttons on his shirts and pants due to his service-connected left hand problems.  He reported that he could keep clean and wash his face and brush his teeth.  He reported that he could feed himself provided that his food is served to him.  He reported that he needed some help when he is bathing and getting into the tub, but that he was able to transfer from bed to chair.  He did report that he cannot cook, and he cannot clean.  He reported that he could walk around the house for 30 minutes daily and for a half of a block at a stretch with the use of a walker, and that he could climb one to two steps without the use of a railing.  He reported that he required another person for long-distance transport.

With regard to the Veteran's service-connected disabilities, the examiner noted that the Veteran was taking insulin for his diabetes mellitus and was on a diabetic diet, and that it did not result in any restriction in his daily activities.  The Veteran was noted to have continued to experience tingling and numbness in both feet and lower legs since his last VA examination, that the symptoms were daily and constant, that he had been using the wheelchair for three years, and the cane and walker for four to five, and the examiner noted that an August 2010 VA treatment record noted an impression of diabetic neuropathy.  Erectile dysfunction after prostate cancer treatment was noted.  With regard to the Veteran's left forearm and left wrist shell fragment wounds, it was noted that the Veteran could not handle weights of more than five pounds in his left hand, and that he could not handle shirt or pant buttons due to his left hand problems.  With regard to the Veteran's service-connected right ankle, it was noted that the Veteran reported taking pain medication daily, and that he could not walk more than half a block or climb more than one or two steps at a stretch, and again that he had been using the wheelchair, walker, and cane for ambulation.  Pain was also noted in the Veteran's left fifth metatarsal area.  

Physical examination revealed diminished sensation over both legs and feet, as well as over the left hand and fingers, the left forearm, and the left wrist.  The Veteran was noted as walking slowly with the help of a walker.  Diffuse trophy was noted in the muscles of the left forearm and left hand, with power in those muscles noted as slightly diminished.  Range of motion of the left thumb and left wrist were noted as slightly diminished.  Examination of the feet revealed minimal tenderness over both feet, the right ankle joint movements were noted as negligible and ankylosis was noted, and it was noted that while the Veteran was able to walk slowly with right foot and leg pain.  Diagnoses including diabetes mellitus, moderate peripheral neuropathy involving both lower legs and feet related to diabetes mellitus, left carpal tunnel syndrome and traumatic neuropathy related to old shell fragment wounds, left forearm and thumb, post-traumatic arthritis involving the left wrist and left thumb related to a shell fragment wound, post-traumatic arthritis and ankylosis of the right ankle joint related to shell fragment wounds, posttraumatic ankylosis, and left fifth metatarso-phalangeal joint, related to old injury in-service, were recorded. 

The examiner opined that the Veteran requires another person's presence or attendance intermittently, especially for bathing and protecting himself from the hazards and dangers of his daily environment, for long-distance transport, and also for some parts of his dressing.  

An October 2011 addendum to the VA examiner's report reflects that she noted, inre4sponse to the RO's request for clarification, that the Veteran requires assistance due to his service-connected disabilities.  The examiner reiterated that the Veteran was able to dress and undress most of the time except he could not manage his short or pant buttons, that he could feed and eat himself provided food was served, that he required some help bathing and getting into the tub, that he cannot cook or clean, that he could walk a half a block at a stretch with the use of a walker. and that he could only climb one to two stairs without railings, that he required some other person for long-distance transport, and that although the Veteran said that he knows how to protect himself from the hazards and dangers of his daily environment, he requires some help during an emergency as he cannot act fast enough in those circumstances.

The Board acknowledges that an October 2006 VA examination (prostate) notes that the Veteran's "severe" polyneuropathy "severely affects" his daily activities.  

In addition, the Board acknowledges that in August 2008, the Veteran submitted an undated Physician's Report for Housebound Aid and Attendance Benefits that, in short, reflects that the Veteran has difficulties due to his peripheral neuropathy and that he is unable to dress or bathe himself or to leave his residence without the assistance of a caregiver.

As noted above, it is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  Therefore, in light of the fact that the examiner opined that the Veteran requires another person's presence or attendance intermittently, and, specifically, that he needs help dressing and undressing (due to buttons), requires some help bathing and getting into the tub getting into the bathtub, that he requires the use of diapers, he is unable to cook and can feed himself only provided that food is served to him, that he requires some other person for long-distance transport, and that he requires some help during an emergency as he cannot act fast enough in those circumstances, the Board finds that the evidence is at least in equipoise on the question of whether SMC is warranted based on the need for regular aid and attendance.  Therefore, having resolved doubt in favor of the Veteran, the Board finds that the benefit sought on appeal is granted.


ORDER

Entitlement to SMC based on the need for regular aid and attendance is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


